Firefox                       Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 1 of 9                                       about:blank



          AO 91 (Rm•. 11/11) Criminal Complaint

                                                  UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Northern District of New York
          UNITED STATES OF AMERICA                             )
                                        v.                     )
                                                               )      Case No. 5:20-MJ- 541(ML)
                                                                               3:20-MJ-541  (ML)
                                                               )
          NICOLAE FLORIN MARES a/k/a                           )
          ZOLTAN BALOGH                                        )
                                                               )
                               Defendant(s)                    )

                                                         CRIMINAL COMPLAINT
                   I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of September, 2019 in the county of Delaware in the Northern District of New York the

          defendant(s) violated:

                       Code Section                                              Offense Descr;ption
          Title 18, United States Code, Section                    Bank Fraud
          1344

          This criminal complaint is based on these facts:

                                                                                               .
          See Attached Affidavit
           181     Continued on the attached sheet.

                                                                        �           ------
                                                                                  Complainant's signature
                                                                           Stephen W. Vizvary, Special Agent, FBI
                                                                                   Printed name and title

          Attested to by the affiant in accordance with Rule 4.1 of the Federal Rules of Criminal Procedure.

          Date: October 27, 2020
                                                                                        Judge 's signature
          City and State:         Binghamton, New York                   Hon. Miroslav Lovric, U.S. Magistrate Judge
                                                                                   Printed name and title




I of9                                                                                                                  10/27/2020, I: 16 PM
Firefox           Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 2 of 9                                             about:blank




              AFFIDAVII IN SUPPORT OF APPLICATION FOR ISSUANCE OF CRIMINAL
                             COMPLAINT AND ARREST WARRANT

          STEPHEN W.VIZVARY, being duly sworn, deposes and states:

                                                 INTRODUCTION

                  1.     I am a Special Agent of the Federal Bureau of Investigation ("FBI") and I am

          empowered by law to investigate and to make arrests for criminal offenses enumerated in Section
          2516 of Title 18 of the United States Code. As such, I am an "investigative or law enforcement
          officer" within the meaning of Title 18, United States Code, Section 2510(7).
                 2.      I have been employed as a Special Agent of the FBI since May 2004. I am currently
          assigned to the Binghamton Resident Agency in Binghamton, New York where I conduct

          investigations into various types of computer criminal activity, to include financially motivated
          computer intrusions, state sponsored computer intrusions, and cyber terrorism. I am familiar with

          and have received extensive training regarding the use of computer technology to conduct criminal
          activity. I have attained computer security credentials from the Global Information Assurance

          Certification {GIAC) as both a Certified Intrusion Analyst as well as a Certified Forensic Analyst.

                 3.      I submit this Affidavit in support of ai1 application for the issuance of a criminal

          complaint and arrest warrant authorizing the arrest of NICOLAE FLORIN MARES AKA
          "ZOLTAN BALOGH." This Affidavit sets forth facts and evidence demonstrating there is

          probable cause to believe violations of federal law, including but not limited to, Title 18, United
          States Code, Section 1344 (Bfillk Fraud) have been committed by NICOLAE FLORIN MARES

          AKA "ZOLTAN BALOGH."

                 4.      The statements and facts set forth in this Affidavit are based in significant part on
          my training and experience as a Special Agent with the FBI, information obtained from other law




2 of9                                                                                                            I0/27/2020, I: 16 PM
Firefox              Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 3 of 9                                       about:blank




              enforcement officials, federal and state records, victim interviews, and surveillance photos and

          videos.

                     5.     Since this Affidavit is being submitted for the limited purposes of securing a

          c1imi11al complaint and all'est warrant, your Affia11t has not included every fact known to me

          concerning this investigation. Instead, your Affiant has set forth only facts I believe are necessary

          to establish the foundation for securing a criminal complaint and anest wa11·ant.

                                       BACKGROUND OF THE INVESTIGATION

                     6.     On September    3, 2019, the Walton Police Department in Walton, New York

          contacted the New York State Police (NYSP) requesting NYSP assistance with a fraud case

          involving several Sidney Federal Credit Union (SFCU) customer accounts wherein United States

          currency had been removed from these accounts without authorization.            The United States

          currency had been removed in the fonn of Automated Teller Machines (ATM) cash withdrawals

          totaling a potential loss of $100,000. On the same date, NYSP interviewed SFCU personnel. After

          an internal review, SFCU personnel advised NYSP they believed a total of five ATMs may have

          been compromised during the fraudulent activity.

                    7.      On September 4, 2019, NYSP interviewed the branch manager for SFCU in

          Walton, New York. The SFCU manager stated that on Saturday August 31, 2019, she bad been

          notified by some of her staff members that SFCU account holders had been posting on social media

          about fraudulent ATM transactions at SFCU. The SFCU branch manager came into the Walton

          SFCU on the evening of August 31, 2019, to run a test for skimmers 1 on the Walton ATM, which

          produced negative results. The SFCU branch manager called Diebold, the company that services



          1A skimmer is a device which is installed on an ATM or other comparable electronic device and
          alters the functionality of an electronic device to record customers' ATM card numbers and
          access or pin codes.




3 of9                                                                                                         I0/27/2020, I: 16 PM
Firefox          Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 4 of 9                                       about:blank




          SFCU ATMs; Diebold sent a technician to the Walton branch location on September 1, 2019, and

          ran additional tests, printing a status log which showed numerous events of fraud devices being

          detected and removed on the ATM between July 12, 2019, and August 28, 2019. Based upon this

          information, as well as your affiant's training and experience in investigating these types of

          criminal activity, your affiant believes these fraud device detection and removal alerts indicate

          attempts by unknown subject(s) to tamper with, install, or otherwise alter the functionally and
          operation of the ATM machine to record customers' ATM card numbers and access or pin codes

          without the customer's knowledge.

                 8.     SFCU obtained surveillance camera footage from the Walton, New York and

          Oneonta, New York SFCU 2 during the time in which the fraudulent activity was believed to have

          occurred. On August 7, 2019, surveillance video depicts an individual tampering with the ATM at

          the Oneonta SFCU. Specifically, the surveillance video shows the individual removing the front

          cover of the ATM. A person with the same physical characteristics and wearing what appears to

          be the same hat, as well as the same make and model vehicle parked in front of the Oneonta SFCU

          ATM, was also observed at the Walton SFCU ATM on August 14, 2019. After reviewing the video

          surveillance footage, your affiant believes that the individual from the Oneonta SFCU ATM on

          August 7, 2019, and the Walton SFCU ATM from August 14, 2019, are the same individual.
                 9.     On September 4, 2019, SFCU advised NYSP a total of 523 SFCU customer

          accounts had been reported to have fraudulent activity over the 2019 Labor Day Weekend through

          two compromised ATMs, (located at the Walton and Oneonta branches), with the total

          approximate loss of $200,000. To mitigate future loses, SFCU blocked and ultimately re-issued



          2SFCU employees determined that the fraudulent transactions originated from these two SFCU
          branches.




4of9                                                                                                      10/27/2020, 1: 16 PM
Firefox           Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 5 of 9                                  about:blank




          new ATM cards for approximately 1,500 SFCU customer accounts that were potentially

          compromised.

                 10.      On September 4, 2019, SFCU advised law enforcement they had been contacted by

          West Virginia Pulp and Paper Company (WEPCO) Federal Credit Union in the state of Maryland

          where some of the fraudulent SFCU ATM card numbers were used to make cash withdrawals.

                 11.      On September 5, 2019, the NYSP contacted the Garrett County Sheriff's Office

          (GCSO) in Maryland. GCSO advised NYSP they had been contacted by WEPCO Federal Credit

          Unit in Western Maryland after WEPCO observed fraudulent ATM activity involving ATM cards

          that were associated with SFCU accmmts in Sidney, New York. GCSO reported to the NYSP that

          cash-outs3 of SFCU accounts had occurred in the Maryland towns of Levale, Bloomington, and

          Oakland for losses of approximately $21,900, $31,200, and less than $1,000 respectively. GCSO

          also advised there were cash-outs of SFCU accounts at two WEPCO West Virginia ATM locations

          in the towns of Keyser and Kingwood for the approximate amounts of $36,000 and $11,300

          respectively.

                 12.      On September 4, 2019, as part of the GCSO investigation into the ATM fraud, a

          meeting was held between GCSO and WEPCO FCU. WEPCO FCU advised GCSO that during

          the withdrawal of approximately $31,200 from SFCU customer accounts by unknown subjects at
          the Bloomington, Maryland ATM, four (4) receipts and $60.00 were left in and around the ATM

          vestibule. WEPCO advised GCSO the $60.00 was placed back into the bank teller drawers,

          however, the four ATM receipts were recovered and preserved for law enforcement. As part of

          their investigation, members of the GCSO collected the receipts from WEPCO and transported



          3
           Cash-outs are the unauthorized cash withdrawals via ATM from the accounts which were
          previously compromised using skimmers.




5 of9                                                                                                 10/27/2020, 1:16 PM
Firefox           Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 6 of 9                                          about: blank




          them to the GCSO Evidence Lab to be packaged and sent to the Maryland State Police Crime Lab
          for various forms of forensic examination.
                 13.     On November 14, 2019, the Maryland State Police Crime Lab (MSPCL) provided

          GCSO a report containing their findings which your affiant has received and reviewed. Based upon

          the findings of the Maryland State Police Crime Lab, eight (8) latent fingerprints and one (1) latent

          palm print were recovered from (3) three of the (4) four ATM receipts collected by GCSO on
          September 2, 2019. The examination revealed that two (2) of the individual latent fingerprints were
          recovered from a WEPCO ATM receipt with an account number ending in 6608, which showed a

          transaction time of 5:48 PM on September 2, 2019. These prints were submitted in AFIS which

          resulted in a positive match to the known fingerprints of an individual identified as ZOLTAN

          BALOGH with an FBI Number of EPNVRPCPV.4 MSPCL then manually compared the
          fingerprints they collected to those returned from AFIS as belonging to BALOGH and confinned
          the fingerprints were identical. WEPCO later advised GCSO they had no record of BALOGH

          being a member of their financial institution.

                 14.     Your affiant has reviewed surveillance video of the Bloomington WEPCO ATM

          for the time at which the ATM receipt for account ending in 6608 was generated. This video

          showed that the subject, who is visually similar to NICOLAE MARES (aka ZOLTAN BALOGH),
          is at the ATM retrieving both money and receipts from the ATM at 5:48 PM on September 2,
          2019. Furthermore, the subject is the only individual in the ATM vestibule between 5:44 PM and




          4
           A review of BALOGH's criminal history reveals that BALOGH is an alias ofNICOLAE
          MARES, with the same FBI number. As will be further detailed below, a review of booking
          photographs from his arrests under both names reveals photographs of the same person.
          MARES admitted in June 2020 that his actual name was NICOLAE MARES.




6 of9                                                                                                         10/27/2020, 1: 16 PM
Firefox           Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 7 of 9                                         about:blank




          6:30 PM on September 2, 2019, where he appears to be making continuous transactions at the
          ATM during this time frame.

                 15.     On September 3, 2020, your affiant reviewed the criminal history for ZOLTAN

          BALOGH with FBI Number ofEPNVRPCPV. It was leamed that ZOLTAN BALOGH is an alias

          for NICOLAE FLORIN MARES. Furthermore, your affiant learned MARES, using the alias

          ZOLTAN BALOGH, was arrested by the New York Police Department (NYPD) on October 15,
          2018, and charged with Grand Larceny related to a pickpocketing incident. Additionally, MARES,
          was arrested byNYPD on August 28, 2020, for a December 7, 2018, skimming incident in which
          he was working in concert with another individual to install a deep insert skimmer5 and a false
          pinhole camera at an ATM machine located inside ofDime Bank located at 45-14 46th Street, Long

          Island City, New York. A review ofthe criminal history also showed MARES was not yet charged

          for the withdrawals of currency from SFCU customer accounts at WEPCO ATMs in Maryland,
          discussed above.

                 16.     On September 3, 2020, I reviewed an investigation report from the Hanover County

          Sheriffs Office dated June 3, 2020, in which MARES was arrested in Mechanicsville, Virginia

          for credit card theft and fraud. During the search of his person MARES was found with U.S.

          currency and a stack of gift cards from a grocery store chain. Each card had a 4-digit number
          written on them. During the incident MARES made post Miranda statements in which he told
          Hanover County Sheriffs Office investigators, in part, that his name was NICOLAE MARES and


          5
            Insert skimming devices are made to fit tightly and invisibly inside an ATM's card acceptance
          slot. These differ from traditional overlayskimmers which are designed to be placed over the top
          ofa card acceptance slot ofan ATM. A pinhole camera is often placed above or on the side of
          the ATM to video capture the PIN number entered bythe legitimate account holder during an
          ATM transaction. These PIN numbers are later associated with the customer data obtained from
          the skimming device to provide all necessary information needed to withdraw funds from an
          ATM without the knowledge or consent of the authorized user.




7 of9                                                                                                        10/27/2020, 1: 16 PM
Firefox             Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 8 of 9                                           about:blank




          that he worked for a man in Washington, DC and traveled around skimming information from
          ATM machines. MARES stated he would receive 20-25 percent of each transaction. MARES said

          he spent most of his money on "crack" cocaine and was in debt.

                    17.   In addition to the biometric information placing MARES at the Bloomington

          WEPCO ATM on September 2, 2019, your affiant has obtained and compared the arrest/booking

          photographs of MARES taken during the August 28, 2020, arrest by the NYPD under the name
          NICOLAE MARES, the arrest booking photographs taken during the October 15, 2018, arrest by
          NYPD under the name ZOLTAN BALOGH, and the photograph obtained from ATM surveillance

          footage from the Bloomington, Maryland WEPCO ATM on September 2, 2019. Upon review of
          those booking photographs for ZOLTAN BALOGH, NICOLAE MARES and the surveillance

          footage from the Bloomington, Maryland WEPCO ATM on September 2, 2019, your affiant
          believes they are all the same pers011 whose true name is NICOLAE MARES. Therefore, based

          upon your affiant's review, as well as review by the other investigators from the NYSP who have

          participated in this investigation, your affiant believes MARES is an individual withdrawing

          SFCU funds from the WEPCO ATM in Bloomington, Maryland on September 2, 2019, as detailed
          above.6

                    18.   Therefore, your affiant and the other investigators participating in this investigation
          believe MARES fraudulently obtained compromised financial information under the custody or
          control of Sidney Federal Credit Union, a financial institution headquartered in Sidney, New York,
          which was obtained from skimmers placed on Sidney Federal Credit Union ATMs in the Northern

          District of New York between July and August of 2019, and utilized the compromised financial



          6
           Surveillance video reflects at least one other unidentified potential co-conspirator who was also
          responsible for withdrawing funds from SFCU funds from WEPCO ATM on September 2, 2019.




8 of9                                                                                                           I 0/27/2020, I: 16 PM
Firefox             Case 3:20-mj-00541-ML Document 1 Filed 10/27/20 Page 9 of 9                                          about:blank




            information from Sidney Federal Credit Union in order to withdraw differing sums of United
            States currency from other financial institutions located outside the Northern District of New York,

            to include but not limited to, the WEPCO Federal Credit Union in Bloomington, Maryland on

            September 2, 2019.

                                                         CONCLUSION

                   19.     WHEREFORE, your affiant submits there is sufficient probable cause to believe
            NICOLAE FLORIN MARES, AKA "ZOLTAN BALOGH,"                         on or about September 3, 2019,
            committed bank fraud, in violation of Title 18, United States Code, Section 1344, by fraudulently
            obtaining moneys under the custody or control of Sidney Federal Credit Union, a financial
            institution headquartered in Sidney, New York, which is located in the jurisdiction of the Northem

            District of New York. Accordingly, your affiant respectfully requests this Court issue a criminal
            complaint and arrest warrant for NICOLAE FLORIN MARES AKA "ZOLTAN BALOGH."



                                                                         �--
                                                                         ATTESTED TO BY THE AFFIANT



                                                                         Stephen W. Vizvary
                                                                         Special Agent
                                                                         Federal Bureau of Investigation



                  I, the Honorable Miroslav Lovric, United States Magistrate Judge, hereby acknowledge
                                                                                  27 2020 in accordance
          that this affidavit was attested by the affiant by telephone on October __,
          with Rule 4.1 of the Federal Rules of Criminal Procedure


                 __________________________________
                 HONORABLE MIROSLAV LOVRIC
                 UNITED STATES MAGISTRATE JUDGE




9 of9                                                                                                          l 0/27/2020, 1: 16 PM
